Citation Nr: 0328041	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-05 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that determined that new 
and material evidence had not been presented to reopen the 
finally denied claim of service connection for a low back 
disorder.  

In June 2003, the petition to reopen a claim for service 
connection for a low back disorder was remanded by the Board 
to the RO for further development.  Such development having 
been completed, the petition is again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  A December 1997 rating decision denied service connection 
for a back condition.  The veteran was notified of this 
decision and of his appellate rights by letter dated December 
8, 1997.  He did not appeal.  

2.  The evidence received since the December 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's back 
claim, now referred to as a low back disorder.  


CONCLUSIONS OF LAW

1.  The December 1997 RO decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2003).  

2.  New and material evidence has not been received, and the 
claim for service connection for a low back disorder may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the November 2001 rating decision, April 2002 statement of 
the case; September 2002 and July 2003 supplemental 
statements of the case; and in July 2001 and June 2003 
letters from the RO of the criteria for establishing service 
connection, the pertinent law and regulations, and the 
reasons for the denial of his claim.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claim to be granted.  The veteran was also notified of 
the VCAA in the July 2001 and June 2003 development letters 
from the RO, which also informed him of who is responsible 
for producing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, VA treatment records, and private treatment records.  
The Board remanded the claim in June 2003.  Pursuant to the 
Board's remand, the RO sent the veteran a letter in June 2003 
and attempted to get from the veteran records regarding a 
disability application that the veteran reportedly submitted 
in 1996, private medical records from Richland Memorial 
hospital dated as early as 1976, and a medical opinion from a 
VA doctor from whom the veteran testified he had received 
treatment.  Despite subsequent correspondence from the 
veteran, these records were not forthcoming.  The RO obtained 
all of the veteran's VA outpatient treatment records to 2003.  
The RO complied with all of the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268, 270-271 (1998).  There is 
no indication of any additional relevant records that VA 
failed to obtain, or attempt to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination for the petition to reopen a 
claim for service connection for a low back disorder is 
unnecessary because the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  New 
and material evidence has not been presented in this case.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The requirements of the 
VCAA have been met by the RO to the extent necessary.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

However, in the present case the veteran responded to a July 
2001 VCAA letter from the RO with additional information.  
Moreover, the RO in its June 2003 VCAA letter indicated that 
the veteran could take longer than 30 days, and up to one 
year from the date of their first letter to the veteran.  In 
an Appeal Election Form, dated in August 2003, the veteran 
indicated that he was not satisfied with the RO's decision 
(following the Board's remand) and requested that the RO send 
his appeal to the Board.  The Board therefore finds that 
there is no prejudice to the veteran as a result of any legal 
deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the veteran has one year to provide 
additional information or evidence.  


II.  New and material

In December 1997, the RO denied service connection for a low 
back disorder.  The veteran was notified of the RO's decision 
and of his appellate rights by letter dated December 8, 1997.  
He did not appeal.  That decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendments are not applicable to the veteran's claims, as he 
filed his claim in June 2001.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

At the time of the December 1997 rating decision, the 
evidence consisted of service medical records and private 
medial records.  The report of medical history portion of the 
veteran's induction examination in March 1968 shows that he 
had a back injury due to a car accident prior to service.  A 
lumbosacral spine x-ray was ordered to rule out a congenital 
deformity, and the x-ray was negative.  The remaining service 
medical records, including the March 1970 separation 
examination, were negative for any complaints of or treatment 
for back.  

Private records beginning in 1994 reflect that the veteran 
sought treatment for lower back pain.  In August 1995, the 
diagnosis was chronic low back pain due to degenerative disc 
disease and degenerative spine.  He received steroid 
injections.  In September 1995, the veteran was evaluated for 
possible treatment with epidurolysis of adhesions for low 
back pain, due to degenerative disk disease and degenerative 
spine, and radiculopathy on the left side.  As of January 
1997, the diagnosis was chronic lower lumbar pain with 
bilateral leg numbness and moderate degenerative arthritis of 
the lumbosacral spine.  None of the records related the 
veteran's lower back problems to service.

The evidence added to the claims file since December 1997 
consists of VA treatment records, private treatment records, 
including duplicate copies of reports already considered, the 
veteran's personal hearing testimony, and a Board decision 
and remand.  VA treatment records show that from January 1984 
to March 2003, the veteran was treated for chronic low back 
pain, controlled with medications.  The January 
1984 treatment noted, by history, that there was no known 
trauma for the low back pain, and that the onset of the back 
pain was 1966.  Non-duplicative private treatment records 
show that the veteran was treated for moderate degenerative 
joint disease and degenerative disc disease of the lumbar 
spine as early as August 1991 when he reported symptoms 
dating back to 1966.  In February 2001, the veteran 
complained of increased back pain, and he walked with a limp.  
He complained of increased leg pain.  He had difficulty 
standing, and there was limited range of motion on forward 
flexion and lateral bending.  The diagnosis was degenerative 
arthritis of the back.  

At his personal hearing in August 2002, the veteran testified 
that his service in Vietnam contributed to his low back 
arthritis.  He testified that he when he was dropped from 
transport helicopters into remote locations, he slept on the 
damp ground during the rainy season.  He said that these 
general adverse conditions and the impact from frequent 
landings contributed to his back problems.  

In June 2003, the Board issued a decision on other issues, 
and remanded this claim for further development.  As 
indicated above, the veteran did not respond to the Board and 
RO's inquiry into his statements that he had received 
treatment in 1976 for a back disorder, and that a VA doctor 
had told him that his back problems were related to service.  

New and material evidence has not been received.  The 
veteran's contentions that he has a low back disorder related 
to service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1997, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  

Some of the private medical records submitted in conjunction 
with the claim to reopen were of record in 1997 and are, 
therefore, not new.  Further, the new medical records showing 
diagnoses of arthritis and disc disease of the back, and 
treatment thereof, many years after service are cumulative.  
There was medical evidence before the RO in 1997 showing that 
the veteran suffered from arthritis and disc disease of the 
back.  There is no medical evidence indicating that the 
veteran has any low back disorder that had its onset during 
active service or within one year after his separation from 
service or that is related to any in-service disease or 
injury. 

Accordingly, the Board finds that the evidence received 
subsequent to December 1997 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back disorder is 
denied.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



